Citation Nr: 0731171	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post traumatic stress disorder (PTSD) and major 
depressive disorder with anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for post traumatic 
stress disorder / major depressive disorder with anxiety.  
Jurisdiction over this claim is with the RO in Providence, 
Rhode Island.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible supporting evidence of an in-service 
stressor.  

3.  The preponderance of the evidence is against a finding 
that a psychiatric disorder, other than PTSD, had its onset 
during active service or is etiologically related to the 
veteran's active service.  


CONCLUSION OF LAW

The criteria for a service connection for a psychiatric 
disorder, including PTSD and major depressive disorder with 
anxiety, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
October 2004 and March 2006.  The October 2004 letter 
provided the veteran notice prior to the initial adjudication 
by the RO in April 2005.  This letter informed the veteran of 
the requirements of a successful service connection claim and 
of his and VA's respective duties in obtaining evidence.  He 
was asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content and 
timing of this notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The March 2006 letter provided the veteran content complying 
notice as to assignment of disability ratings and effective 
dates.  No prejudice to the veteran can result from the 
timing defect of this notice.  In this regard, the Board is 
denying his claim, rendering moot any questions as to these 
downstream elements  

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA health 
treatment providers.  In his August 2004 claim, the veteran 
indicated that he had been treated at the Providence VA 
Medical Center (VAMC) from 1975 to 2004 for his claimed 
disability.  During a May 2005 conference with a Decision 
Review Officer (DRO), he indicated that his treatment at the 
Providence VAMC began approximately 15 years earlier, or in 
1990.  A document dated in May 2005 indicates that a request 
was made to the Providence VAMC for treatment records dated 
between January 1975 and August 1997.  Of record are 
Providence VAMC treatment records dated from 1990 forward.  
This corresponds with the veteran's report as documented in 
the May 2005 DRO conference report and indicates that all 
obtainable identified VA treatment records are associated 
with the claims file.  

The veteran's claim is based upon witnessing an in-service 
assault upon another soldier that he contends was caused by 
the actions of his boot camp drill sergeant.  In letters 
received in July 2005 and July 2007, the veteran requested 
that VA obtain military records of criminal proceedings 
against this drill sergeant.  The veteran testified during 
the May 2007 hearing that there was no court martial of this 
drill sergeant and that he was unable to remember the name of 
the victim of the alleged assault.  Hearing transcript at 5.  
Following a request for investigative records of this 
incident, the RO received a response in March 2005 from the 
Commander of the US Army Crime Records Center that no records 
could be found.  Absent more specific information, any 
further efforts at verifying the occurrence of this event 
would be futile.  

In an October 2004 statement, the veteran reported that he is 
in receipt of disability benefits from the Social Security 
Administration (SSA) for his condition.  An SSA inquiry, 
dated in February 2005, shows that the veteran had a 
disability onset date in March 2002.  No SSA records are 
associated with the record.  In the October 2004 statement, 
the veteran contended that all the answers to his condition 
could be found in his medical records from the military and 
VA.  Thus, any records supporting his claim are already in 
the possession of VA, irrespective of SSA records.  

Furthermore, other than in claims involving personal assault 
of the claimant, after-the-fact medical nexus evidence cannot 
provide the sole verification of a noncombat inservice 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996), 
see also Patton v. West, 12 Vet. App. 272 (1999).  
Consideration has been given to the veteran's May 2007 
hearing testimony that he was sexually assaulted during 
service.  However, he has never asserted that this alleged 
event gave rise to his PTSD.  Rather, the only stressor that 
the veteran has asserted results in his PTSD, and the only 
stressor to which any diagnosis attributes his PTSD, is his 
alleged witnessing of the assault of another person, and 
therefore not a personal assault with respect to the veteran.  
Statements by the veteran, whether made during treatment or 
elsewhere, and opinions stated by medical professionals, 
cannot serve to verify the occurrence of his claimed 
stressor.  Because post-service treatment records, as a 
matter of law, could not provide verification of the claimed 
in-service stressor, remanding this matter to the RO to seek 
out post-service records, including SSA records, would only 
amount to additional burden on VA with no possible benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board also recognizes that assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or of a 
disease manifested during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained above, the veteran's claim fails for lack of 
verification of an in-service stressor; verification which 
cannot be provided by after the fact medical nexus evidence.  
Because a medical examination and/or a medical opinion could 
not satisfy this element, the Board declines to provide an 
examination or obtain an opinion in this case.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


Service connection

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

The evidence required to establish the occurrence of an in-
service stressor depends upon whether the veteran engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, "[w]here...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395. 

Of record is a June 2004 VA clinic note stating that the 
veteran reported traumatic combat experiences in a combat 
zone in Korea.  No objective evidence of record, including in 
the veteran's service personnel records, provides any 
indication that the veteran engaged in combat with the enemy.  
Furthermore, the veteran has submitted no statement or 
testimony to VA that he engaged in combat with the enemy.  
The Board finds this lack of evidence to be more probative on 
the matter of combat service than his single report in the 
context of a clinic visit.  Therefore, the occurrence of an 
in-service stressor cannot be verified by his lay statements 
standing alone.  The veteran has not provided any evidence of 
the occurrence of an in-service stressor other than his own 
statements.  

The June 2004 VA clinic note also contains the veteran's 
first report of the alleged incident that he argues gave rise 
to his PTSD.  He reported that he was forced to observe a 
brutal physical assault of a fellow serviceman and received 
death threats while awaiting the trial of the sergeant who 
ordered the assault.  

A July 2004 VA consultation note provides more detail of this 
alleged assault.  He reported that a fellow recruit had 
difficulty meeting the physical requirements during boot camp 
so the men in his company decided to give the man a "blanket 
party", i.e., physically assaulted the recruit.  He reported 
that he took part in this initial assault fearing that if he 
did not do so he would be a next victim.  According to the 
veteran, the drill sergeant in charge of the recruits found 
out about the assault and reprimanded the company for the 
mild nature of the assault.  He described this drill sergeant 
as an African American who "hated white people."  He 
explained that, following the rebuke by the drill sergeant, 
six black men dragged the victim from his bunk and beat him 
to the point of hospitalization.  The veteran said that he 
did not participate in this second beating but observed the 
beating and that this traumatized him.  

These clinic notes also contain the veteran's report that he 
and six or seven other men were held at Fort Dix after boot 
camp graduation, as witnesses for criminal proceedings 
against the drill sergeant.  He reported that during this 
time he and the other witnesses were subject to unfair 
treatment, such as being required to paint the barracks for 
long hours, moved from barracks to barracks, and denied food.  
He reported that he was one of only seven or eight Caucasian 
recruits in his fifty man company, and thus felt threatened 
by the drill sergeant.  He also reported that he received 
death threats, to be carried out if he testified against the 
drill sergeant.  The practitioner diagnosed the veteran with 
PTSD and major depressive disorder.  

In a September 2004 statement submitted to the RO, the 
veteran essentially repeated the account described above.  In 
addition, he identified two other witnesses to this alleged 
assault, C.F. and J.F., by first and last name.  Finally, he 
reported that ultimately all witnesses refused to testify in 
the matter and the drill sergeant suffered no consequences.

In that same letter, the veteran reported that he saw a 
psychiatrist at his next duty station, Fort Sam Huston, and 
that this psychiatrist "gave me a medical discharge but the 
C.O. would not sign it."  He stated that he was then sent to 
duty in Korea where he was treated with medication.  

In a February 2005 letter, the veteran explained that he 
suffered from a mental condition that developed over the 
years and "my condition is a direct result of the beating of 
that man."  As evidence that this event occurred, he stated 
that his records would show that he was held at Fort Dix, the 
site of his boot camp, for eight months and offered that 
there is no reason that he would have remained at Fort Dix 
that length of time, other than being held there as a 
witness.  

In a July 2005 letter, the veteran stated that he had 
received three Article 15s, non-judicial punishments during 
service.  He stated that the first of these was for attacking 
a drill sergeant at Fort Sam Huston, the second was a drug 
charge in Korea, and the third was for not saluting an 
officer at Fort Devens.  He expressed his opinion that this 
showed animosity toward the military, apparently supporting 
his contention that the in-service stressor occurred.  

During the May 2007 hearing, the veteran repeated his account 
of the assault on the other recruit.  He also provided a last 
name for the drill sergeant but was unsure as if this was 
correct, testified that the drill sergeant was never court 
martialed, and testified that he did not remember the name of 
the victim of this alleged assault.  Id. at 5.  

In explaining threats received as a potential witness against 
the drill sergeant, the veteran reported that he was alone in 
the barracks one night and "a few black men came into my 
room and sexually abused me."  Id. at 10.  He testified that 
he did not report this incident to his supervisors and that 
he did not know the men that assaulted him but he now 
believes they were friends with (inaudible on transcript) 
because he was later warned that this assault was a sample of 
what would happen if he testified.  Id. at 11.  He also 
stated that he did not go to the police or seek psychiatric 
treatment but that, while at Fort Dix, he went to the doctor 
complaining of lower abdominal pains.  Id.  He also testified 
that a drill sergeant yanked him out of his bed while he was 
stationed at Fort Sam Houston and that he "went completely 
insane" and attacked this drill sergeant, which resulted in 
an Article 15 non-judicial punishment.  Id. at 12.  Finally, 
he testified that post service, he went for treatment at the 
VA at Davis Park (the Providence VAMC), about "20 years 
ago."  Id. at 13.  

Service personnel records show that the veteran completed 
Basic Combat Training in September 1973, served from March 
1974 to March 1975 in Korea, and served from May 1975 forward 
at Fort Devens, Massachusetts.  His DD 214 and service 
personnel records show his military occupational special to 
be medical corpsman.  

Reports of proceedings under Article 15 of the UCMJ show 
three separate events.  In February 1974 at Fort Sam Houston, 
Texas, the veteran failed to go to his appointed place of 
duty as an interior guard in front of a building.  In May 
1974, he violated a curfew restriction at Camp Edwards (West) 
Compound Korea.  In November 1974, also in Korea, the veteran 
was found in possession of marijuana.  

Service medical records contain no reports of abdominal pain 
during the time the veteran was stationed at Fort Dix or at 
Fort Sam Houston.  Reports of medical treatment over the 
course of the veteran's service are limited to clinic notes 
showing treatment for gonorrhea in November and December 
1974, gastro-intestinal viral syndrome in January 1975, 
gonorrhea in February 1975, upset stomach and diarrhea in 
June 1975, and nausea in July 1975.  There are no service 
medical or personnel reports of psychiatric complaints, 
prescription of psychiatric medication, or recommendations 
for psychiatric discharge from service.  There is no mention 
of psychiatric symptoms on his June 1975 separation report of 
medical examination, and an August 1975 document contains the 
veteran's endorsement that his medical condition had not 
changed since his last examination.  

Also of record are two pages from the service personnel 
records of A.F., the soldier that the veteran identified as 
one of the witnesses to the alleged in-service stressor.  A 
record of assignments for A.F. shows that he was assigned to 
Fort Dix for basic combat training from July 1973 to January 
1974, when he was transferred to Ft. Gordon, Georgia.  

A review of the record reveals that the veteran's reported 
in-service stressor is supported solely by statements made by 
the veteran thirty years after the alleged events.  Treatment 
for psychiatric complaints and abdominal pain are not 
mentioned anywhere in what appears to be complete service 
medical records.  There is no report of consultation with a 
psychiatrist, no evidence that he was ever recommended for 
medical discharge and no evidence that he reported abdominal 
pain during his duty at Fort Dix.  

As related above, the veteran contends that he was subject to 
non-judicial punishment on three occasions and points to 
these as evidence of his in-service stressor.  Indeed, the 
veteran was subject to three non-judicial punishments, but 
the reports of two of those punishments do not agree with the 
veteran's report.  He was punished for failing to report for 
guard duty in Fort Sam Houston and a curfew violation in 
Korea, but there are no reports of punishment for assaulting 
a drill sergeant at For Sam Houston or for failing to salute 
an officer at Fort Devens.  Only his report of a drug charge 
in Korea is supported by the record.  

Thus, the veteran's accounts of events in service are 
contradicted on all but the single account of a non-judicial 
punishment for marijuana possession.  There is no 
corroborating evidence of the assault upon a fellow soldier 
during his service.  That A.F. and the veteran remained at 
Fort Dix for seven and nine months, respectively, is not 
evidence that this alleged assault took place.  His 
unverified noncombat stressor cannot support his claim for 
service connection for PTSD.  

Notice provided by the RO to the veteran included notice for 
PTSD claims based on personal assault.  The Board finds that 
the witnessing of an assault upon someone other than the 
claimant is not contemplated by 38 C.F.R. § 3.304(f)(3).  
Although the veteran testified during the May 2007 hearing 
that he had been sexually abused during service, he has never 
contended that this caused his PTSD and no evidence of record 
provides a diagnosis of PTSD related to this alleged sexual 
abuse.  Rather he has consistently asserted that his PTSD is 
the result of witnessing the physical assault of another 
soldier.  Therefore, the evidentiary provisions and caselaw 
applicable to claims for service connection for PTSD based on 
personal assault are not applicable in this case.  After-the-
fact medical nexus evidence cannot provide the necessary 
corroboration of the in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996), see also Patton v. West, 
12 Vet. App. 272 (1999).  

Because his described in-service stressor has not been 
verified, his claim for entitlement to service connection for 
PTSD must be denied.  

The Board has also considered that the veteran has been 
diagnosed with major depressive disorder, as well as PTSD.  
However, service medical records are absent for any evidence 
of major depressive disorder or any other psychiatric 
disorder.  All post-service medical evidence that refers to 
the veteran's service does so only in regard to his described 
in-service stressor.  While, for claims other than for PTSD, 
corroboration of lay evidence by medical evidence does not, 
in and of itself, render lay evidence not credible, VA must 
consider the credibility of the veteran, and in doing so, may 
consider the time delay lay reports and the alleged in-
service events a well as the lack of other evidence 
contemporaneous to the alleged events in determining the 
probative value of that lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2007).  

Here, there is no indication that the veteran's service 
medical or personnel records are incomplete.  Yet these 
contemporaneous records make no mention of the events 
described by the veteran; events that involved not only 
medical matters but also legal matters, and according to the 
veteran, events that were the sole reason for his assignment 
at Fort Dix past completion of boot camp.  Thus, this is not 
a matter of simply absent notations in the veteran's medical 
file.  Additionally, the first mention of these events or of 
psychiatric symptoms attributed to his service comes almost 
three decades after separation from service.  Also, unlike 
the facts in Buchanan, the lay evidence in this case consists 
only of the veteran's statements, not statements of relatives 
and acquaintances of the veteran or of persons who served 
with the veteran, and thus would be able to provide evidence 
of observation of the claimed events.  Furthermore, the 
veteran's mischaracterization of the nature of his Article 15 
non-judicial punishments, in an effort to support his claim 
for PTSD, demonstrates that the veteran is not credible.  In 
weighing the content of the veteran's reported history 
against the timing of that report, the complete lack of any 
record of the reported event, and his demonstrated lack of 
credibility, the preponderance of the evidence is against a 
finding that the in-service events occurred.  As these events 
form the only basis for connecting the veteran's current 
major depressive disorder with service, a grant of service 
connection for major depressive disorder is not warranted.  

For the reasons stated above, the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
including PTSD and major depressive disorder with anxiety, 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for a psychiatric disorder, 
including post traumatic stress disorder (PTSD) and major 
depressive disorder with anxiety, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


